Citation Nr: 0521644	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 decision and subsequent RO rating 
decisions that denied service connection for schizophrenia.  
The veteran filed a notice of disagreement (NOD) in November 
1989, and the RO issued a statement of the case (SOC) later 
that same month.  The veteran filed a substantive appeal in 
December 1989.

In February 1999 and in August 2001, the veteran testified 
during a hearing before RO personnel; the transcripts of 
those hearings are of record.  

In December 2001, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of service connection for 
schizophrenia.

The veteran failed to appear for a hearing before a Veterans 
Law Judge in Washington, D.C., that was scheduled for May 21, 
2002.

In October 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  Later, the 
provision of 38 C.F.R. § 19.9 (2002) that purported to confer 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO was held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs), 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, in August 2003, the Board remanded the case to 
the RO for initial consideration of the recently developed 
evidence and further action.  After accomplishing the 
additional action requested, the RO continued the denial of 
the claim (as reflected in an April 2005 SSOC), and returned 
the matter to the Board.
 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although there is no actual evidence of a medical 
diagnosis of schizophrenia in service, or for more than one 
year thereafter, the competent evidence is, at least, in 
relative equipoise on the question of whether the veteran's 
current schizophrenia had its onset in service. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a grant of service connection for schizophrenia are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for service 
connection for schizophrenia, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Service connection may be presumed, for certain chronic 
diseases, to include psychoses, such as schizophrenia, which 
develop to a compensable degree (10 percent for a pysochosis) 
within a prescribed period after discharge from service (one 
year for a psychosis), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307 and 3.309 (2004).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether the evidence is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board points out that, while the veteran's service 
medical records are negative for any complaints, findings, or 
diagnosis of any psychiatric disorder, to include 
schizophrenia, his service personnel records reveal that the 
veteran had committed offenses and was found guilty of 
violations in December 1977 that included striking a superior 
petty officer in the face with his fist, and being 
disrespectful in language and deportment.  These records also 
reflect that the veteran had been counseled concerning his 
deficiencies in conduct, but he persisted in presenting a 
pattern of behavior totally incompatible with retention in 
service.  Discharge, by reason of misconduct, was 
recommended.

The first medical evidence of schizophrenia, paranoid type, 
is a September 1979 (post-service) report of admission at the 
Detroit Psychiatric Institute, where the veteran reported 
that he had been talking to himself, saying people were 
singing to him, sleeping very poorly, and pacing the floor at 
night.  That report indicates that the precipitants to the 
veteran's first psychiatric hospitalization appear to have 
occurred since May 1979.  The report also describes problems 
that the veteran experienced in service and post-service.  
Since 1979, the record reveals that the veteran has had 
several psychiatric admissions at various institutions for 
chronic schizophrenia.

In testimony before RO personnel in February 1999, the 
veteran indicated that he began having illusions while 
stationed in the Philippines from 1976 to 1977.  The veteran 
testified that he went to a club that was playing a Jimi 
Hendrix song, and when he left there and went to another 
club, everyone was listening to the same song, and the 
veteran felt that people were watching and following him, 
mimicking him, and thought he had some notoriety-which the 
veteran did not want because he had a problem with his 
identity. 

In testimony before RO personnel in August 2001, the veteran 
indicated that the military caused his problems by allowing 
entertainers and his African American brothers in 1978 to 
contort his sexual identity, and to use him for a love story 
with Chaka Kahn (female singer).

The records received from the Social Security Administration 
in March 2003 reflect the veteran was considered disabled as 
of September 1979-i.e., the date represented by the first 
medical record of schizophrenia.

The Board points out that the record includes three medical 
opinions addressing the origins of the veteran's current 
schizophrenia.  

First, in November 1999, a VA physician reviewed the 
veteran's claims file and opined that there appeared to be 
minimal evidence that the veteran's schizophrenia was 
apparent in service.  The November 1999 VA physician 
indicated that the only evidence of psychotic symptoms was 
the veteran's grandiose feelings of going from one bar to 
another, with the same song playing, and feeling that he was 
in some ways a celebrity; and the veteran's grandiose 
delusional feelings that a female singer was singing directly 
to him.  The November 1999 VA physician also opined that the 
veteran's altercations and fights in service were not due to 
psychotic paranoia or delusional or confused thinking, but 
appeared to be of a logical sequence with an eventual 
disagreement in curse words exchanged, leading to physical 
altercation.  Neither an interview nor examination of the 
veteran was conducted.

Second, a September 2001 VA examiner noted that the veteran 
reported having auditory hallucinations, and that he was pre-
occupied with sexual thoughts.  The veteran first reported 
that he started hearing voices four years after leaving 
military service, but then indicated that he first heard 
voices in 1977.  The September 2001 VA examiner indicated 
that, in reading the veteran's claims file, it seemed that 
the veteran began hearing voices in September 1979, and that 
further documentation in the claims file, indicating that the 
onset of the veteran's schizophrenia was after leaving the 
service, seemed credible.

Third, a July 2004 VA examiner noted that the veteran 
reported experiencing auditory hallucinations from inside his 
head by 1978, prior to his discharge from service.  The July 
2004 VA examiner also noted a series of behavioral or conduct 
incidents that led to disciplinary actions, but that the 
veteran was not seen by a psychiatrist or mental health 
practitioner while in service.  The veteran also reported 
encountering significant social maladjustments after his 
discharge, and had multiple hospitalizations.  Upon review of 
the veteran's claims file, the July 2004 VA examiner opined 
that the veteran's paranoid schizophrenia is considered due 
to the veteran's service because he became ill while on 
active duty.
 
The Board notes that, while the November 1999 VA physician 
undoubtedly based his conclusion on review of the record (as 
the veteran was neither examined nor interviewed), it appears 
that that physician also identified certain symptoms that 
could be considered manifestations of psychotic symptoms in 
service.  While the September 2001 VA examiner indicated the 
veteran began hearing voices post-service in September 1979, 
the report of the veteran's first psychiatric hospitalization 
indicates that there were precipitants to that first 
admission (at least from May 1979).  Further, while the 
veteran never underwent psychiatric evaluation in service, 
the July 2004 VA examiner noted the series of behavioral or 
conduct incidents and concluded that the veteran had become 
ill in service, whereas the November 1999 VA physician 
considered the veteran's altercations and fights in service 
as non-psychotic episodes. 

Considering the evidence of record in light of the above-
noted criteria, the Board notes that there is no actual; 
evidence of a medical diagnosis of schizophrenia in service 
or for more than one year thereafter.  How the Board observes 
finds that the competent medical opinions-all by VA 
examiners-that address the question of etiology of the 
veteran's schizophrenia, along with other evidence of record 
(such as records pertinent to the veteran's first post-
service hospitalization, identified above) tend to weigh both 
for and against the claim.  As such, and because it appears 
that such opinions and evidence are of, roughly, equal 
probative value, the Board finds that the competent evidence 
on the question of in-service onset of the veteran's 
schizophrenia is, at least, in relative equipoise.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.

In view of the foregoing, and affording the veteran the 
benefit of the doubt on the question of in-service onset (see 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert), the 
Board finds that the criteria for a grant of service 
connection for schizophrenia are met.  


ORDER

Service connection for schizophrenia is granted.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


